           Case 1:21-cv-00421-AWI-SAB Document 18 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. GRADFORD,                               Case No. 1:21-cv-00421-AWI-SAB

12                  Plaintiff,                           ORDER GRANTING MOTION TO RESEND
                                                         SERVICE DOCUMENTS AND DIRECTING
13           v.                                          CLERK OF THE COURT TO RE-SERVE
                                                         MAY 19, 2021 ORDER ADOPTING
14    ANDY GRAY,                                         FINDINGS AND RECOMMENDATIONS
                                                         AND DISMISSING CERTAIN CLAIMS
15                  Defendant.                           AND MAY 19, 2021 ORDER
                                                         AUTHORIZING SERVICE OF THE
16                                                       COMPLAINT AND FORWARDING
                                                         SERVICE DOCUMENTS TO PLAINTIFF
17                                                       FOR COMPLETION AND RETURN
                                                         WITHIN THIRTY DAYS
18
                                                         (ECF Nos. 13, 14, 17)
19
                                                         THIRTY DAY DEADLINE
20

21
            William J. Gradford (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil
22
     rights action pursuant to 42 U.S.C. § 1983. On May 19, 2021, the district judge adopted pending
23
     findings and recommendations in this matter and this matter is now proceeding against
24
     Defendant Andy Gray on a retaliation claim with all other claims and defendants having been
25
     dismissed. (ECF No. 13.) On this same date, Plaintiff was ordered to complete and return
26
     service documents within thirty days. (ECF No. 14.) On June 7, 2021, both the May 19, 2021
27
     order adopting the findings and recommendations and order authorizing service of the complaint
28


                                                     1
           Case 1:21-cv-00421-AWI-SAB Document 18 Filed 07/26/21 Page 2 of 3


 1 and forwarding the service documents were returned by the United States Postal Service marked

 2 “Undeliverable, Unable to Forward.” On July 2, 2021, Plaintiff filed an untimely and unsigned

 3 document that is entitled “Plaintiff’s Objectoin [sic] to Magistrate Judges Findings and

 4 Recommendations.” (ECF No. 15.) On July 7, 2021, noting the document indicated that

 5 Plaintiff’s mailing address was the same address from which the prior orders were returned as

 6 undeliverable, ordered the prior orders re-served and granted Plaintiff thirty days to return the

 7 service documents. (ECF No. 16.) The Court also disregarded the unsigned objections. (Id.)

 8          On July 22, 2021, Plaintiff filed a document that was entered on the docket as a motion to

 9 resend service of process. (ECF No. 17.) The document appears to simply request the Court to

10 resend the service of process forms. (Id.) Given Plaintiff’s pro se status, the Court shall resend

11 the May 19, 2021 orders, and extend the time for Plaintiff to return the completed service

12 documents an additional thirty (30) days from the date of service of this order.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.     Plaintiff’s motion to resend service of process forms (ECF No. 17) is GRANTED;

15          2.     The Clerk of the Court is DIRECTED to serve a copy of the May 19, 2021 order

16                 adopting findings and recommendations and dismissing certain claims (ECF No.

17                 13) and the May 19, 2021 order authorizing service of the complaint and

18                 forwarding service documents to Plaintiff for completion and return within thirty

19                 days (ECF No. 14) on Plaintiff;

20          3.     Plaintiff SHALL RETURN the completed service documents within thirty (30)

21                 days of the date of service of this order; and

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28


                                                     2
            Case 1:21-cv-00421-AWI-SAB Document 18 Filed 07/26/21 Page 3 of 3


 1          4.      Plaintiff is advised that the failure to return the service documents in compliance

 2                  with this order will result in this action being dismissed for failure to comply and

 3                  failure to prosecute.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        July 26, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
